DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot in view of the new ground(s) of rejection set forth.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. US (2018/0302923) in view of Patil et al. US (2019/0268825), and further in view of Patil et al. US (2017/0208006).

Regarding Claim 1, Patil discloses a communication method in a wireless local area network (see Para [0003] i.e., A wireless local area network (WLAN) may be formed by one or more access points (APs) that provide a shared wireless medium for use by a number of client devices or stations (STAs)), the method comprising: receiving, by a first station (STA) (see Fig. 1B i.e., Tx BSSID AP), a probe request frame, (see Fig. 1B & Para’s [0050] i.e., Fig. 1B is a block diagram of an example multiple BSSID set 130 within which aspects of the present disclosure may be implemented. The multiple BSSID set 130 includes a plurality of basic service sets BSS0-BSSk, each associated with or operated by a corresponding access point 140 (or virtual access point) such as, for example, the AP 140, [0053] i.e., the basic service set BSS0 is designated as the Tx BSSID, & [0069] i.e., In other aspects, a STA may obtain all of the BSSID profiles by transmitting a probe request frame to the AP (i.e., “first station”) associated with the Tx BSSID, which in turn may provide the BSSID profiles to the STA in one or more probe response frames)

wherein the first STA (see Fig. 1B i.e., TX BSSID AP) and a second STA (i.e., see Fig. 1B i.e., non-TX BSSID virtual APs1-K may include a second non-TX BSSID STA) are in a multiple basic service set identifier (BSSID) set; (see Fig. 1B i.e., BSSID set 130 & Para’s [0050] i.e., Fig. 1B is a block diagram of an example multiple BSSID set 130 within which aspects of the present disclosure may be implemented. The multiple BSSID set 130 includes a plurality of basic service sets BSS0-BSSk, each associated with or operated by a corresponding access point 140 (or virtual access point) such as, for example, the AP 140, [0053] i.e., the basic service set BSS0 is designated as the Tx BSSID (i.e., “first STA”). The other basic service sets BSS1-BSSk are designated as the non-Tx BSSIDs, and do not transmit management frames containing the Multiple BSSID element, [0054] i.e., For example multiple BSSID set 130 of Fig. 1B, the TX BSSID (corresponding to the basic service set BSS0) (i.e., “first STA”) is shown to include associated stations STA1-STA9, the first non-TX BSSID (corresponding to the basic service set BSS1) (i.e., “second STA”) is shown to include associated stations STA10-STA50, [0057], [0059] i.e., Fig. 2A shows an example Multiple BSSID element 200. The Multiple BSSID element 200, which may be used by an AP to indicate that the AP belongs to a Multiple BSSID set (such as the multiple BSSID set 130 including the basic service sets BSS0-BSSk of Fig. 1B) & [0069] i.e., In other aspects, a STA may obtain all of the BSSID profiles by transmitting a probe request frame to the AP associated with the Tx BSSID (i.e., “first station”), which in turn may provide the BSSID profiles to the STA in one or more probe response frames & [0141] i.e., In some aspects, the STAs belonging to the multiple BSSID set can indicate their ability to receive multi-BSS control frames by setting the RX multi-BSS Control Frame bit in a HE Capabilities element, for example, during discovery operations (such as in a probe request frame) (i.e., STAs belonging to the multiple BSSID set 130 can transmit probe request frames))

and in response to the probe request frame (see Para [0069] i.e., probe request frame transmitted from the STA to the AP associated with TX BSSID), determining, by the first STA (see Fig. 1B i.e., TX BSSID AP), that the first STA is allowed to respond to the probe request frame based on that the first STA and the second STA are in the multiple BSSID set, (see Fig. 1B & Para’s [0050] i.e., An AP may announce the existence of the multiple BSSID set 130 and identify the individual basic service sets BSS0-BSSk that belong to the multiple BSSID set 130 in a single management frame (such as a…probe response frame) (i.e., the first STA or AP determines it is allowed to send a probe response frame based on identifying the individual basic service sets BSS0-BSSk belong to the multiple BSSID set 130), [0053] i.e., the basic service set BSS0 is designated as the TX BSSID, and may transmit management frames containing the Multiple BSSID element, [0059], [0062], & [0069] i.e., In other aspects, a STA may obtain all of the BSSID profiles by transmitting a probe request frame to the AP (i.e., “first station”) associated with the Tx BSSID, which in turn may provide the BSSID profiles to the STA in one or more probe response frames)

While Patil discloses the first STA responds to the received probe request frame (Patil, see Para [0069] i.e., In other aspects, a STA may obtain all of the BSSID profiles by transmitting a probe request frame to the AP (i.e., “first station”) associated with the Tx BSSID, which in turn may provide the BSSID profiles to the STA in one or more probe response frames), Patil does not disclose the first STA responding to the probe request frame in response to the probe request frame including an individual address that is a media access control (MAC) address of the second STA, and determining, by the first STA, that the first STA is allowed to respond to the probe request frame based on that the first STA and the second STA are in the multiple BSSID set. However the claim feature would be rendered obvious in view of Patil et al. US (2019/0268825).

Patil discloses in response to a probe request frame including an individual address that is a media access control (MAC) address of a second STA (see Fig. 1 i.e., VAP1 TXBSSID 151 may be a “first STA” and NONTXBSSID VAP2-4 152, 153, & 154 may each be a “second STA” in a multiple BSSID set & Para’s [0043] i.e., The BSSID of the first VAP may be referred to as the “transmitted BSSID” (or TxBSSID) if the first VAP…In a Multiple BSSID set, there may be only one VAP corresponding to the transmitted BSSID. The BSSID of another VAP belonging to a Multiple BSSID may be referred to as a “nontransmitted BSSID” (or NonTxBSSID), [0047], [0051-0054] i.e., In Fig. 1, each of the VAPs 151, 152, 153, and 154 are associated with different BSSIDs are part of a Multiple BSSID set (i.e., includes “MAC address of second STA”),  [0071] i.e., the STA 320 may transmit a Probe Request Frame 350 to the first VAP 310 (i.e., “first STA”) to request BSSIDs…For example, the Probe Request frame 350 may include a “Known BSSID” element that identifies the BSSIDs (i.e., “MAC address of second STA”) that the STA 320 has discovered so far. The STA 320 may optionally include the known BSSID element in the Probe Request frame 350 to discover the NonTxBSSIDs that it has not yet discovered & [0072] i.e., If the probe request frame 350 includes the Known BSSID element indicating which BSSIDs (i.e., “MAC address of second STA”) the STA 320 has discovered, the Probe Response Frame 352 may include information about BSSIDs not already discovered by the STA 320)

determining, by the first STA (see Fig. 1 i.e., VAP1 TXBSSID 151), that the first STA is allowed to respond to the probe request frame based on that the first STA and the second STA are in the multiple BSSID set (see Fig. 1 i.e., first STA VAP1 151 and second STAs (i.e., VAP2-VAP4 152-154) are in the multiple BSSID set & Para’s [0043] i.e., Together, the multiple BSSIDs that are included in the single management frame signaling may be referred to as a Multiple BSSID set…Among all VAPs in a Multiple BSSID set, only the first VAP corresponding to the transmitted BSSID may transmit the Multiple BSSID set in a management frame (i.e., “probe response frame”), [0047] i.e., probe response message in response to probe request message, [0071-0072] i.e., After receiving the probe request frame 350, the first VAP 310 may response with a Probe Response frame 352).

(Patil suggests rather than each VAP transmitting separate management frames to indicate its respective BSSID, it is possible for a first VAP to transmit multiple BSSIDS associated with corresponding VAPs at the WLAN apparatus which has the advantage of reducing network overhead (see Para [0043])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the probe request frame as disclosed in Patil (‘923) to include an individual address that is a media access control (MAC) address of the second STA as disclosed in the probe request frame disclosed in Patil (‘825) who discloses a STA sends a probe request frame including an individual address that is a media access control (MAC) address of the second STA which is a non-transmitted BSSID in order to receive a probe response frame from a first STA such as the transmitted BSSID VAP1 because the motivation lies in Patil (‘825) that rather than each VAP transmitting separate management frames to indicate its respective BSSID, it is possible for a first VAP to transmit multiple BSSIDS associated with corresponding VAPs at the WLAN apparatus which has the advantage of reducing network overhead.

While the combination of Patil (‘923) in view of Patil (‘825) discloses the probe request frame includes a MAC address of the second STA (Patil (‘825), see Para’s [0071-0072] i.e., If the probe request frame 350 includes the Known BSSID element indicating which BSSIDs (i.e., “MAC address of second STA”) the STA 320 has discovered, the Probe Response Frame 352 may include information about BSSIDs not already discovered by the STA 320), the combination of Patil (‘923) in view of Patil (‘825) does not disclose the MAC address of the second STA is included in a receiving address field (RA) of the probe request frame. However the claim feature would be rendered obvious in view of Patil et al. US (2017/0208006).

Patil discloses a MAC address of a second STA is included in a receiving address field (RA) of the probe request frame (see Fig. 3A i.e., Address 1 field 306 of probe request frame 300 & Para’s [0045-0046] i.e., The first address field 306 may, in one configuration, include a receiver address of the intended recipient of the probe request frame 300. In this configuration, the receiver address may include the well-known broadcast probe address to which all APs will respond. In another configuration, the well known broadcast address may be replaced with an address (e.g., a MAC address) that is reserved for querying an access point feature, an access point service, and/or an access point vendor (i.e., “second STA”)).

(Patil suggests the MAC address included in the receiver address or first address field 306 of the probe request frame is used for querying an access point feature, an access point service, and/or an access point vendor (see Para [0046])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the MAC address of the second STA included in the probe request frame as disclosed in Patil (‘923) in view of Patil (‘825) to be included in a receiving address field of the probe request frame based on the teachings of Patil (‘006) who discloses the receiver address in a first address field of a probe request frame includes a MAC address of a second STA or access point because the motivation lies in Patil (‘006) that the MAC address included in the receiver address or first address field 306 of the probe request frame is used for querying an access point feature, an access point service, and/or an access point vendor for sufficiently accessing a network. 

Regarding Claim 2, the combination of Patil (‘923) in view of Patil (‘825), and further in view of Patil (‘006) discloses the method according to the claim 1, wherein the first STA is a first access point (AP) (Patil (‘923), see Para’s [0054] i.e., TX BSSID AP (i.e., first AP) & [0057]), and the second STA is a second AP, (Patil (‘923), see Para’s [0054] i.e., non-TX BSSID AP (i.e., second AP) & [0057]), 

Regarding Claim 3, the combination of Patil (‘923) in view of Patil (‘825), and further in view of Patil (‘006) discloses the method according to the claim 2, wherein the first AP is the AP of a transmitted BSSID in the multiple BSSID set (Patil (‘923), see Fig. 1B i.e., multiple BSSID set 130 & Para’s [0054] i.e., TX BSSID AP & [0057]), and the second STA is an AP of a non-transmitted BSSID in the multiple BSSID set, (Patil (‘923), see Fig. 1B i.e., multiple BSSID set 130 & Para’s [0054] i.e., non-TX BSSID AP & [0057]), 

Regarding Claim 7, the combination of Patil (‘923) in view of Patil (‘825), and further in view of Patil (‘006) discloses the apparatus according to the claim 6, wherein the first STA is a first access point (AP) (Patil (‘923), see Para’s [0054] i.e., TX BSSID AP (i.e., first AP) & [0057]), and the second STA is a second AP, (Patil (‘923), see Para’s [0054] i.e., non-TX BSSID AP (i.e., second AP) & [0057]), 

Regarding Claim 8, the combination of Patil (‘923) in view of Patil (‘825), and further in view of Patil (‘006) discloses the apparatus according to the claim 7, wherein the first AP is the AP of a transmitted BSSID in the multiple BSSID set (Patil (‘923), see Fig. 1B i.e., multiple BSSID set 130 & Para’s [0054] i.e., TX BSSID AP & [0057]), and the second STA is an AP of a non-transmitted BSSID in the multiple BSSID set, (Patil (‘923), see Fig. 1B i.e., multiple BSSID set 130 & Para’s [0054] i.e., non-TX BSSID AP & [0057]), 

Regarding Claims 4 and 9, the combination of Patil (‘923) in view of Patil (‘825), and further in view of Patil (‘006) discloses the method and apparatus according to the claims 1 and 6, wherein the probe response frame comprises a whole profile of access points (APs) in the multiple BSSID set, (Patil (‘923), see Fig. 1B & Para [0069] i.e., a STA may obtain all of the BSSID profiles by transmitting a probe request frame to the AP associated with Tx BSSID, which in turn may provide the BSSID profiles to the STA in one or more probe response frames)  

Regarding Claims 5 and 10, the combination of Patil (‘923) in view of Patil (‘825), and further in view of Patil (‘006) discloses the method and apparatus according to the claims 1 and 6, further comprising: determining, by the first STA, that the first STA is allowed to respond to the probe request frame in response to a condition for shall-not-respond not being met; wherein, for the first STA that receives the probe request frame, the condition for shall-not-respond comprises any of the following conditions a), c), d), e), f), g), h), i), j), or k): 

a) the first STA does not match any of the following criteria: 1) the first STA is an AP, 2) the first STA is an independent basic service set (IBSS) STA, 3) the first STA is a mesh STA, 4) the first STA is a directional multi-gigabit (DMG) STA that is not a member of a personal basic service set (PBSS) and that is performing active scan, or 5) the first STA is a personal basic service set (PBSS) control point (PCP); 

c) the first STA is a non-AP STA in an infrastructure basic service set (BSS) (Patil (‘923), see Fig. 1B i.e., the first STA is an AP thus the condition of the first STA is non-AP STA not being met & Para [0069] i.e., probe response & Lee, see Para’s [0041-0045] i.e., AP determines whether its allowed to transmit probe response) and the Address 1 field of the probe request frame contains a broadcast address, (Patil (‘006), see Para [0046] i.e., broadcast probe address included in a first address field 306). 

d) the first STA is a non-PCP STA in a PBSS and the Address 1 field of the probe request frame contains the broadcast address, 

e) the first STA is in an IBSS and did not transmit a Beacon or DMG Beacon frame since the last target beacon transmission time (TBTT), 

and the Address 1 field of the probe request frame contains the broadcast address, 

f) the first STA is a mesh STA and either of the following criteria are met: 1) the probe request frame does not contain a Mesh ID element, 2) the Mesh ID element in the probe request frame is present but does not contain the wildcard Mesh ID and does not match the Mesh ID of the mesh basic service set (MBSS) with which the first STA is peered; 

g) the first STA is not a mesh STA and none of the following criteria are met: 1) the SSID in the probe request frame is the wildcard SSID, 
2) the SSID in the probe request frame matches the SSID of the first STA's, 

3) the SSID List element is present in the probe request  frame and includes the SSID of the first STA's BSS, 
h) the first STA is not a mesh STA and the Address 3 field of the probe request frame does not contain a wildcard BSSID and does not match the BSSID of the first STA's BSS, 

i) the first STA has dot11nterworkingServiceActivated equal to true and the probe request frame contains an Interworking element and an Extended Capabilities element whose Interworking field contains the value 1, and at least one of the following criteria is not met: 1) the HESSID field of the Interworking element is absent, or is present and contains the wildcard HESSID or matches the HESSID field of the InterworkingInfo parameter of the last MLME-START request or MLME-JOIN request primitive, 

2) the Access Network Type field of the Interworking element contains the wildcard access network type or matches the access network type of the first STA, j) the probe request frame contains a direct sequence spread spectrum (DSSS) Parameter Set element in which the Current Channel field contains a value that is not the same as dot11CurrentChannel, 

or k) the first STA is a DMG STA and the transmit antenna of the DMG STA is not trained to transmit to the first STA from which the probe request frame was received.  

Regarding Claim 6, Patil discloses a communication apparatus (see Fig. 4) in a wireless local area network (see Para [0003] i.e., A wireless local area network (WLAN) may be formed by one or more access points (APs) that provide a shared wireless medium for use by a number of client devices or stations (STAs)), comprising at least a processor (see Fig. 4 i.e., Processor 430 & Para [0096]) and a memory (see Fig. 4 i.e., Memory 440), the memory stores code (see Para [0099] & [0104]) and is controlled by the processor (see Fig. 4 i.e., Processor 430 & Para’s [0096] & [0104])  to execute the following: receiving, as a first station (STA) (see Fig. 1B i.e., Tx BSSID AP), a probe request frame, (see Fig. 1B & Para’s [0050] i.e., Fig. 1B is a block diagram of an example multiple BSSID set 130 within which aspects of the present disclosure may be implemented. The multiple BSSID set 130 includes a plurality of basic service sets BSS0-BSSk, each associated with or operated by a corresponding access point 140 (or virtual access point) such as, for example, the AP 140, [0053] i.e., the basic service set BSS0 is designated as the Tx BSSID, & [0069] i.e., In other aspects, a STA may obtain all of the BSSID profiles by transmitting a probe request frame to the AP (i.e., “first station”) associated with the Tx BSSID, which in turn may provide the BSSID profiles to the STA in one or more probe response frames)

wherein the first STA (see Fig. 1B i.e., TX BSSID AP) and a second STA (i.e., see Fig. 1B i.e., non-TX BSSID virtual APs1-K may include a second non-TX BSSID STA) are in a multiple basic service set identifier (BSSID) set; (see Fig. 1B i.e., BSSID set 130 & Para’s [0050] i.e., Fig. 1B is a block diagram of an example multiple BSSID set 130 within which aspects of the present disclosure may be implemented. The multiple BSSID set 130 includes a plurality of basic service sets BSS0-BSSk, each associated with or operated by a corresponding access point 140 (or virtual access point) such as, for example, the AP 140, [0053] i.e., the basic service set BSS0 is designated as the Tx BSSID (i.e., “first STA”). The other basic service sets BSS1-BSSk are designated as the non-Tx BSSIDs, and do not transmit management frames containing the Multiple BSSID element, [0054] i.e., For example multiple BSSID set 130 of Fig. 1B, the TX BSSID (corresponding to the basic service set BSS0) (i.e., “first STA”) is shown to include associated stations STA1-STA9, the first non-TX BSSID (corresponding to the basic service set BSS1) (i.e., “second STA”) is shown to include associated stations STA10-STA50, [0057], [0059] i.e., Fig. 2A shows an example Multiple BSSID element 200. The Multiple BSSID element 200, which may be used by an AP to indicate that the AP belongs to a Multiple BSSID set (such as the multiple BSSID set 130 including the basic service sets BSS0-BSSk of Fig. 1B) & [0069] i.e., In other aspects, a STA may obtain all of the BSSID profiles by transmitting a probe request frame to the AP associated with the Tx BSSID (i.e., “first station”), which in turn may provide the BSSID profiles to the STA in one or more probe response frames & [0141] i.e., In some aspects, the STAs belonging to the multiple BSSID set can indicate their ability to receive multi-BSS control frames by setting the RX multi-BSS Control Frame bit in a HE Capabilities element, for example, during discovery operations (such as in a probe request frame) (i.e., STAs belonging to the multiple BSSID set 130 can transmit probe request frames))

and in response to the probe request frame (see Para [0069] i.e., probe request frame transmitted from the STA to the AP associated with TX BSSID), determining, as the first STA (see Fig. 1B i.e., TX BSSID AP), that the first STA is allowed to respond to the probe request frame based on that the first STA and the second STA are in the multiple BSSID set, (see Fig. 1B & Para’s [0050] i.e., An AP may announce the existence of the multiple BSSID set 130 and identify the individual basic service sets BSS0-BSSk that belong to the multiple BSSID set 130 in a single management frame (such as a…probe response frame) (i.e., the first STA or AP determines it is allowed to send a probe response frame based on identifying the individual basic service sets BSS0-BSSk belong to the multiple BSSID set 130), [0053] i.e., the basic service set BSS0 is designated as the TX BSSID, and may transmit management frames containing the Multiple BSSID element, [0059], [0062], & [0069] i.e., In other aspects, a STA may obtain all of the BSSID profiles by transmitting a probe request frame to the AP (i.e., “first station”) associated with the Tx BSSID, which in turn may provide the BSSID profiles to the STA in one or more probe response frames)

While Patil discloses the first STA responds to the received probe request frame (Patil, see Para [0069] i.e., In other aspects, a STA may obtain all of the BSSID profiles by transmitting a probe request frame to the AP (i.e., “first station”) associated with the Tx BSSID, which in turn may provide the BSSID profiles to the STA in one or more probe response frames), Patil does not disclose the first STA responding to the probe request frame in response to the probe request frame including an individual address that is a media access control (MAC) address of the second STA, and determining, by the first STA, that the first STA is allowed to respond to the probe request frame based on that the first STA and the second STA are in the multiple BSSID set. However the claim feature would be rendered obvious in view of Patil et al. US (2019/0268825).

Patil discloses in response to a probe request frame including an individual address that is a media access control (MAC) address of a second STA (see Fig. 1 i.e., VAP1 TXBSSID 151 may be a “first STA” and NONTXBSSID VAP2-4 152, 153, & 154 may each be a “second STA” in a multiple BSSID set & Para’s [0043] i.e., The BSSID of the first VAP may be referred to as the “transmitted BSSID” (or TxBSSID) if the first VAP…In a Multiple BSSID set, there may be only one VAP corresponding to the transmitted BSSID. The BSSID of another VAP belonging to a Multiple BSSID may be referred to as a “nontransmitted BSSID” (or NonTxBSSID), [0047], [0051-0054] i.e., In Fig. 1, each of the VAPs 151, 152, 153, and 154 are associated with different BSSIDs are part of a Multiple BSSID set (i.e., includes “MAC address of second STA”),  [0071] i.e., the STA 320 may transmit a Probe Request Frame 350 to the first VAP 310 (i.e., “first STA”) to request BSSIDs…For example, the Probe Request frame 350 may include a “Known BSSID” element that identifies the BSSIDs (i.e., “MAC address of second STA”) that the STA 320 has discovered so far. The STA 320 may optionally include the known BSSID element in the Probe Request frame 350 to discover the NonTxBSSIDs that it has not yet discovered & [0072] i.e., If the probe request frame 350 includes the Known BSSID element indicating which BSSIDs (i.e., “MAC address of second STA”) the STA 320 has discovered, the Probe Response Frame 352 may include information about BSSIDs not already discovered by the STA 320)

determining, by the first STA (see Fig. 1 i.e., VAP1 TXBSSID 151), that the first STA is allowed to respond to the probe request frame based on that the first STA and the second STA are in the multiple BSSID set (see Fig. 1 i.e., first STA VAP1 151 and second STAs (i.e., VAP2-VAP4 152-154) are in the multiple BSSID set & Para’s [0043] i.e., Together, the multiple BSSIDs that are included in the single management frame signaling may be referred to as a Multiple BSSID set…Among all VAPs in a Multiple BSSID set, only the first VAP corresponding to the transmitted BSSID may transmit the Multiple BSSID set in a management frame (i.e., “probe response frame”), [0047] i.e., probe response message in response to probe request message, [0071-0072] i.e., After receiving the probe request frame 350, the first VAP 310 may response with a Probe Response frame 352).

(Patil suggests rather than each VAP transmitting separate management frames to indicate its respective BSSID, it is possible for a first VAP to transmit multiple BSSIDS associated with corresponding VAPs at the WLAN apparatus which has the advantage of reducing network overhead (see Para [0043])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the probe request frame as disclosed in Patil (‘923) to include an individual address that is a media access control (MAC) address of the second STA as disclosed in the probe request frame disclosed in Patil (‘825) who discloses a STA sends a probe request frame including an individual address that is a media access control (MAC) address of the second STA which is a non-transmitted BSSID in order to receive a probe response frame from a first STA such as the transmitted BSSID VAP1 because the motivation lies in Patil (‘825) that rather than each VAP transmitting separate management frames to indicate its respective BSSID, it is possible for a first VAP to transmit multiple BSSIDS associated with corresponding VAPs at the WLAN apparatus which has the advantage of reducing network overhead.

While the combination of Patil (‘923) in view of Patil (‘825) discloses the probe request frame includes a MAC address of the second STA (Patil (‘825), see Para’s [0071-0072] i.e., If the probe request frame 350 includes the Known BSSID element indicating which BSSIDs (i.e., “MAC address of second STA”) the STA 320 has discovered, the Probe Response Frame 352 may include information about BSSIDs not already discovered by the STA 320), the combination of Patil (‘923) in view of Patil (‘825) does not disclose the MAC address of the second STA is included in a receiving address field of the probe request frame. However the claim feature would be rendered obvious in view of Patil et al. US (2017/0208006).

Patil discloses a MAC address of a second STA is included in a receiving address field (RA) of the probe request frame (see Fig. 3A i.e., Address 1 field 306 of probe request frame 300 & Para’s [0045-0046] i.e., The first address field 306 may, in one configuration, include a receiver address of the intended recipient of the probe request frame 300. In this configuration, the receiver address may include the well-known broadcast probe address to which all APs will respond. In another configuration, the well known broadcast address may be replaced with an address (e.g., a MAC address) that is reserved for querying an access point feature, an access point service, and/or an access point vendor (i.e., “second STA”)).

(Patil suggests the MAC address included in the receiver address or first address field 306 of the probe request frame is used for querying an access point feature, an access point service, and/or an access point vendor (see Para [0046])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the MAC address of the second STA included in the probe request frame as disclosed in Patil (‘923) in view of Patil (‘825) to be included in a receiving address field of the probe request frame based on the teachings of Patil (‘006) who discloses the receiver address in a first address field of a probe request frame includes a MAC address of a second STA or access point because the motivation lies in Patil (‘006) that the MAC address included in the receiver address or first address field 306 of the probe request frame is used for querying an access point feature, an access point service, and/or an access point vendor for sufficiently accessing a network. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461